DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Regarding claims 12 and 19, Applicant argues Ryan fails to disclose “a leaflet attachment path that extends continuously along the lengths of angled struts in multiple rows of angled struts”. Applicant argues the points at which the valve leaflet is attached to the stent of Ryan are spaced apart and located only at the intersection points between struts of the stent therefore Ryan fails to disclose a leaflet attachment path that extends continuously along the lengths of the angled struts. These arguments are not persuasive because it is a path that is required to extend continuously along lengths of the struts. A path is not required to be a structure and can simply be a geometric curve formed along the nodes of the frame of Ryan. For example, see the path in fig.56 of Ryan which is illustrated by the dashed line. Here the curve formed along the nodes of the frame of Ryan extends continuously along lengths of angled struts. While the leaflet of Ryan is only directly connected to the frame at nodes, the claim does not require that the lower edge is continuously directly coupled to lengths of struts. The term “along” is broad. Dictionary.com defines “along” as “through, on, beside, over, or parallel to the length or direction of; from one end to the other of”. Therefore, because the path of Ryan travels at least continuously beside struts of the frame, the leaflet attachment path of Ryan meets the claim because the path travels along/beside lengths of struts. 
Terminal Disclaimer
The terminal disclaimer filed on 9/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10,646,336, 10,413,406, 10,413,405, and 10,413,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not discuss the features of claims 6-9, 13, 14, 16, 17, and 21-23. The features in the claims are supported by the figures and/or originally filed claims and therefore are not directed to new matter, but the specification should be amended to provide proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19, 21-23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "the lengths of angled struts" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the lengths of angled struts" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryan 8,623,074 (hereafter referred to as Ryan).
Regarding claim 12, Ryan discloses an assembly comprising a delivery catheter comprising a balloon (col.12, ll.12-56; col.26, ll.20-23), and an implantable prosthetic valve (figs. 54-58) that is radially compressible to a collapsed configuration and radially expandable to an expanded configuration (col.12, ll.42-56), the implantable prosthetic valve comprising a radially collapsible and expandable annular frame comprising a plurality of angled struts and having an outflow end (top end) and an inflow end (bottom end), wherein the angled struts are arranged to form a plurality of circumferentially extending rows of closed cells (figs. 54-58 shows at least two rows of closed cells), including an uppermost row of closed cells defining the outflow end of the frame and a lowermost row of closed cells defining the inflow end of the frame (figs. 54-58) and a leaflet structure positioned within the frame (figs. 57-58), the leaflet structure comprising a plurality of leaflets 538 each comprising two opposing commissure portions, each leaflet having a lower edge portion coupled to the frame and a width that decreases from the commissure portions to a lowermost end of the leaflet (figs. 56-58 show the leaflets are wider at the top), the lower edge portion extending from one commissure portion to the other commissure portion of the leaflet, and each commissure - 20 -THVVA-5948US10FILED VIA EFS ON MARCH 24, 2022 portion being paired with an adjacent commissure portion of an adjacent leaflet to form commissures of the leaflet structure (figs. 57-58), wherein the frame comprises a plurality of commissure support posts 534 supporting the commissures of the leaflet structure (figs. 54-58) wherein the lower edge portion of each leaflet is coupled to the frame along a leaflet attachment path (see the curved dash line shown in fig.56 which is considered a path) that extends continuously along lengths of angled struts in multiple rows of angled struts positioned axially between the commissure support posts and the inflow end of the frame (see the leaflet attachment path running through the nodes in figs. 56-58; The leaflet lower edge portions extend along the second and third rows of struts and along the nodes; Col. 26, ll.5-19 discloses how the nodes are used to attach the leaflets), and wherein the collapsed implantable prosthetic valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient's body (col.12, ll.42-56).
Regarding claims 13 and 14, see the leaflet attachment path along the middle row of struts which partially forms the uppermost row of closed cells and the bottom row of struts which is upstream of the first/middle row of struts in figs. 56-58. The curvature of the leaflet extends along the struts as claimed. See col.26, ll.5-10 for suturing of the valve to the frame. Note that the intersecting points of Ryan are parts of the struts therefore the leaflets are sutured to the struts as claimed.
Regarding claim 15, see figs. 57 and 58 for the lowermost end of the leaflet extending to the inflow end/region of the frame.
Regarding claim 16, see fig.55 which shows exactly four angled struts of the lowermost row of angled struts located between adjacent leaflet attachment paths on an upstream side of the leaflet attachment paths. The fours struts are below the commissure regions 534.
Regarding claim 17, see fig.55 for the middle rectangle near 534 considered exactly one cell of an intermediate row of closed cells and two bottom cells of the lower most row of closed cells located below 534.
Regarding claim 18, see the cylinder in figs. 54-56.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Artof et al. 2006/0259137 (hereafter referred to as Artof).
Regarding claim 19, Ryan discloses an assembly comprising a delivery catheter comprising a balloon (col.12, ll.12-56; col.26, ll.20-23) and an implantable prosthetic valve (figs. 53-58) that is radially compressible to a collapsed configuration and radially expandable to an expanded configuration (col.12, ll.42-56), the implantable prosthetic valve comprising a radially collapsible and expandable annular frame 500, 530 comprising a plurality of angled struts and having an outflow end (top end) and an inflow end (bottom end), wherein the angled struts are arranged to form a plurality of circumferentially extending rows of closed cells (fig.53 shows three rows of closed cells and figs. 54-58 show two rows of closed cells), including an uppermost row of closed cells defining the outflow end of the frame and a lowermost row of closed cells defining the inflow end of the frame (figs. 53-58), and a leaflet structure positioned within the frame, the leaflet structure comprising a plurality of leaflets 538 each comprising two opposing commissure portions, each leaflet having a lower edge portion coupled to the frame along a leaflet attachment path (see the curved dash line shown in fig.56 which is considered a path) that extends along lengths of angled struts in multiple rows of angled struts (see the leaflet attachment path running through the nodes in figs. 56-58; The leaflet lower edge portions extend along the second and third rows of struts and along the nodes) and a width that decreases from the commissure portions to a lowermost end of the leaflet (figs. 56-58 show the leaflets are wider at the top), the lower edge portion extending from commissure portion to the other commissure portion of the leaflet, and each commissure portion being paired with an adjacent commissure portion of an adjacent leaflet to form commissures of the leaflet structure (figs. 57-58), wherein the frame comprises a plurality of commissure support posts (514 in fig.53 or 534 in figs. 54-58) supporting the commissures of the leaflet structure, wherein the commissure support posts have lower ends axially spaced from the inflow end of the frame (fig.53 shows ends of 514 are downstream of the inflow end; figs. 54-58 show posts 534 having lower ends located at the horizontal cross bar which are axially spaced from the inflow end of the frame), wherein the lowermost end of each leaflet is at the inflow end of the frame (figs. 56-58; col.25, ll.25-27 and col.26, ll.5-19), and wherein the collapsed implantable prosthetic valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient's body (col.12, ll.42-56). Ryan further discloses a seal or gasket 540 that is attached to the frame and located along the lower edge portion of each leaflet (fig.57). However, Ryan does not disclose that the seal is a cloth member that is attached by suturing.
Artof teaches a prosthetic valve, in the same field of endeavor, wherein a seal is formed of cloth and stitched into position on the frame for the purpose of ensuring a tight, gasket-like seal (par.105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select cloth as taught by Artof as the material for the seal of Ryan and to attach the cloth seal by suturing as also taught by Artof in order to ensure a tight, gasket-like seal around the prosthesis.
Regarding claims 21-23, see the leaflet attachment path at the nodes in Ryan figs. 53-58. The nodes are apices and the leaflet lower edge portions extend along the struts and along the apices as claimed. Col.25, ll.25-27 and Col. 26, ll.5-19 of Ryan disclose how the apices/nodes are used to attach the leaflets.
Regarding claim 25, the cloth taught by Artof may be at least PET or PTFE (par.105). 
Regarding claim 26, at least fig.53 of Ryan shows the posts 514 extend only for the height of the uppermost row of closed cells.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guyenot et al. 2008/0255660 discloses leaflets coupled to a frame along a leaflet attachment path that extends continuously along lengths of angled struts (fig.5d). Ersek 3,657,744 discloses a mechanically expandable stent with lower edge portions of leaflets directly coupled to struts of a frame. Nguyen et al. 2006/0259136 discloses a stent with lower edge portions of leaflets directly coupled to struts of the frame. Bates 2005/0267560 discloses a balloon expandable stent comprising diamond shaped cells wherein leaflets are attached to struts of the frame. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774